Citation Nr: 1144254	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  05-32 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder, to include hypertensive vascular disease, claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of service connection for hypertension.  This case has been before the Board in July 2005, May 2008, and again in February 2001, and was remanded on each occasion for additional development of the record and/or to ensure due process.  As the requested actions have been accomplished, the case is again before the Board.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling, and for diabetes mellitus, evaluated as 20 percent disabling.  

2.  Hypertension, which was initially documented many years after service, or any cardiac disorder, is not related to and was not aggravated by a service-connected disability.


CONCLUSION OF LAW

A cardiac disorder, to include hypertensive vascular disease, is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated May and December 2008, and March 2011, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2011 letter provided the requisite information pertaining to a claim for service connection on a secondary basis.  These letters also advised the Veteran of how VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  The Board also notes the March 2011 letter informed the Veteran he should submit evidence showing a relationship between his service-connected PTSD and diabetes mellitus and a cardiac disorder.  No response from the Veteran has been received.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, and the reports of VA examinations. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded VA medical examinations to obtain an opinion as to determine the etiology of the disability at issue decided herein.  The opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling, and for diabetes mellitus, evaluated as 20 percent disabling.

The Veteran asserts service connection is warranted for a heart disorder, to include hypertensive vascular disease, on the basis it is related to his service connected diabetes mellitus or PTSD.  He claims the RO denied his claim because hypertension was diagnosed prior to diabetes mellitus, but he argues his symptoms of the latter disability were present prior to it being diagnosed.  He also claims PTSD contributed to the development of cardiovascular disease.

Private medical records disclose the Veteran was seen in January 1999 with a history of increased blood pressure.  It was noted he was not on any medication for hypertension at that time, but that he had been in the past.  It was reported in December 1999 that hypertension had been present for about three years, and diabetes for about one year.  

The Veteran was afforded a VA examination for diabetes mellitus in May 2002.  He related that he was found to have elevated glucose about two years earlier.  He also stated his blood pressure was diagnosed two years earlier as being elevated.  The examiner opined it was less likely than not that the Veteran's hypertension was related to diabetes mellitus.

The Veteran was again examined by the VA in March 2011.  The examiner noted he reviewed the claims folder and medical records.  It was reported that hypertension had its onset in 1999, and diabetes in 2000.  The Veteran had no history of myocardial infarction, hypertensive heart disease, or congestive heart failure.  The examiner noted that a myocardial perfusion scan in "April" 2009 revealed no ischemia.  A chest X-ray in August 2009 showed normal cardiac size, and an electrocardiogram in May 2010 was normal.  The diagnosis was hypertension.  The examiner stated that hypertensive heart disease was not present.  He opined that the Veteran's hypertension was not caused or aggravated by diabetes mellitus or PTSD.  He commented that a review of the service treatment records showed no diagnosis of hypertension.  He added that diabetes is not a cause of hypertension, nor did it aggravate it.  He also stated he had not found any association between PTSD or diabetes and hypertension.  Finally, he observed the Veteran did not have any other cardiac disease.  He concluded no current cardiac pathology was caused by the Veteran's diabetes mellitus and/or PTSD, as opposed to some other factor.  Finally, he asserted diabetes mellitus and/or PTSD did not aggravate, contribute to, or accelerate any existing cardiac or cardiovascular pathology.

In connection with the Veteran's assertions that cardiac disease, to include hypertension, is related to diabetes mellitus or PTSD, the Board acknowledges that his discharge certificate discloses he was a medical specialist, and his application for VA benefits submitted in October 2001 shows he had work experience as a nurse.  Even assuming he has some degree of medical expertise that would make him minimally competent to offer an opinion on diagnosis and etiology, the Board points out that he apparently bases his opinion on his assertion diabetes was present prior to the onset of hypertension.  The clinical records demonstrate the opposite is true.  Thus, the rationale for his opinion is inconsistent with the record.  The Board notes the Veteran has not provided any other medical opinion to support his allegation that he has a cardiac disorder that was caused or aggravated by his service-connected diabetes mellitus or PTSD.  The Board finds that the probative value of his opinion is outweighed by that of the medical opinions offered by physicians in this case, which are based on a review of the record and an accurate understanding of the medical history.   The Board also finds that the examiners clearly have more experience, education and expertise in addressing the complex matter of the origin of cardiovascular disease.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of hypertension.  

The Board notes that the Veteran does not contend, and the record does not reflect, that the disability at issue originated in or as a result of service, or until many years thereafter.

Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a cardiac disability, to include hypertensive vascular disease.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cardiac disorder, to include hypertensive vascular disease, claimed as secondary to service-connected disability, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


